DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “the distal-most end of the flexible tip” on line 33 lacks proper antecedent basis since no such “distal-most end” has been recited earlier in the claim. Since it is clear that this is intended to be the first introduction of this feature, it is suggested to replace the term “the” in the phrase “the distal-most end” with the term “a”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: The phrase “distal-most end” in line 32 lacks an article preceding it. Since it is the first time that this feature is being recited, it is suggested to insert the term “a” before this phrase. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Root et al. (US Pat 8,048,032).
Re claim 15, Root discloses an inner catheter 12 (Fig 3,4) in combination with a guide wire 64 (Fig 8; Col 7, Line 48), the inner catheter and the guide wire being configured to be inserted into a tubular outer catheter body of an outer catheter (it is noted that “a tubular outer catheter body of an outer catheter” is only functionally recited and not a part of the claimed invention; since Col 7, Lines 47-53 disclose that both the inner catheter 12 and the guidewire 64 pass through “guide catheter 56”, this limitation is met), the inner catheter comprising: an inner catheter hub 40 (Fig 3; “second full circumference portion 40”, Col 6, Line 40) that includes an inner catheter hub lumen (inherent in view of Col 7, Lines 60-61 which disclose that the coaxial guide catheter 12 accepts a treatment catheter) opening to outside in a distal portion (to the left in Fig 3) and a proximal portion (to the right in Fig 3) of the inner catheter hub (inherent in view of Col 7, Lines 60-61), the inner catheter hub possessing a distal-most end (to the left in Fig 3); a shaft 36+38 (Fig 4; “hemicylindrical portion 36, arcuate portion 38”, Col 6, Lines 39-40) possessing a proximal-most end (to the right in Fig 3) connected to the inner catheter hub (Col 6, Lines 38-40) and extending from the inner catheter hub to a distal-most end of the shaft (the location where portion 36 meets portion 34, as seen in Fig 4), the shaft possessing an outer surface (inherent and seen in Fig 4); and a tubular body 16+18+34 (Fig 4; “tip portion 16 and reinforced portion 18 together form a substantially cylindrical structure” and “first full circumference portion 34”, Col 6, Lines 29-30 and 38-39) disposed at the distal-most end of the shaft (as seen in Fig 4), the tubular body possessing a proximal-most end (to the right in Fig 4) that is spaced from the distal-most end of the inner catheter hub (as seen in Fig 3,4), the tubular body possessing an inner catheter lumen (not labeled but seen in Fig 4) extending axially from a distal-most end of the tubular body (to the left in Fig 4) to the proximal-most end of the tubular body (to the right in Fig 4) so that a distal-most end of the inner catheter lumen is coincident with the distal-most end of the tubular body and a proximal-most end of the inner catheter lumen is coincident with the proximal-most end of the tubular body (as seen in Fig 4), the inner catheter lumen opening to outside at the distal-most end of the tubular body and at the proximal-most end of the tubular body (as seen in Fig 4), an entire axial extent of the inner catheter lumen from the distal-most end of the inner catheter lumen to the proximal-most end of the inner catheter lumen being completely surrounded by a wall of the tubular body (as seen in Fig 4), the tubular body including a distal end portion (to the left in Fig 4) that terminates at the distal-most end of the tubular body (as seen in Fig 4), the distal end portion of the tubular body possessing an outer surface 26 (Fig 4) that tapers so an outer diameter of the distal end portion of the tubular body is reduced toward the distal-most end of the tubular body (as seen in Fig 4; Col 6, Line 14), the inner catheter lumen possessing a constant inner diameter along its entire extent (as seen in Fig 4), the shaft including a distal shaft portion 36+38 (Fig 4) positioned immediately proximal of the proximal-most end of the tubular body (as seen in Fig 4), the distal shaft portion being a solid distal shaft portion that is devoid of any lumen (“hemicylindrical portion 36” and “arcuate portion 38”, Col 6, Lines 39-40), the solid distal shaft portion possessing an axial extent greater than an axial extent of the tubular body from the distal-most end of the tubular body to the proximal-most end of the tubular body (Col 7, Lines 1-25 disclose that the tubular body is approximately 35.35 cm long while the solid distal shaft portion 36+38 is approximately 90 cm long); the guide wire including one portion positioned in the inner catheter hub lumen, another portion extending between the proximal-most end of the tubular body and the distal-most end of the inner catheter hub and a further portion positioned in the inner catheter lumen so that when the inner catheter and the guide wire are positioned in the tubular outer catheter body of the outer catheter, the another portion of the guide wire is located in a space between an inner surface of the tubular outer catheter body and the outer surface of the shaft (this limitation is met in view of Col 7, Lines 49-52 which discloses that the guide wire 64 extends through the entire length of the coaxial guide catheter 12 and in view of the structure of the coaxial guide catheter 12 disclosed in Col 6, Lines 37-40; based on this description, the “one portion” would be within section 40, the “another portion” would be adjacent section 36+38 and the “further portion” would be within section 34+18+16).  
Re claim 16, Root discloses that the inner catheter hub is connectable to an outer catheter hub disposed at a proximal-most end of the tubular outer catheter body (it is noted that “an outer catheter” and “a proximal-most end of the tubular outer catheter body” are only functionally recited and, thus, they are not a part of the claimed invention; since inner catheter hub is cylindrical and sized to be received within outer catheters (as disclosed in Col 7, Lines, 94-53), one of ordinary skill in the art would recognize that it is capable of either direct or indirect connection to a complimentary shaped outer catheter hub, this limitation is met).
Re claim 23, Root discloses that the tapered outer surface of the distal end portion of the tubular body is tapered around its entire circumferential extent so that the tapered outer surface of the distal end portion of the tubular body is cone-shaped (as seen in Fig 4; Col 6, Line 14).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (PG PUB 2009/0264865) in view of Stivland (US Pat 8,465,456) and Osborne et al. (PG PUB 2005/0004523).
Re claim 1, Kawai discloses a catheter assembly (as seen in Fig 2B, fully assembled (minus the guidewire G) seen in Fig 6) comprising: an outer catheter 31 (Fig 1B) that includes a tubular outer catheter body 50+48+40+34 (Fig 5A) and an outer catheter hub 52 (Fig 1B), the tubular outer catheter body possessing a distal-most end (to the left in Fig 1B) and a proximal-most end (to the right in Fig 1B), the outer catheter hub possessing a proximal end (to the right in Fig 1B), and the outer catheter hub being disposed at a proximal end portion of the tubular outer catheter body (as seen in Fig 1B); an inner catheter 1 (Fig 1A) that includes an inner catheter body 2+4 (Fig 1A), the inner catheter body possessing a distal-most end (to the left in Fig 1A) and a proximal end portion (to the right in Fig 1A), the inner catheter body being configured to be positioned in the tubular outer catheter body (as seen in Fig 2B,6); the inner catheter body including a shaft 4 (Fig 1A) extending to a distal-most end of the shaft (to the left in Fig 1A), and a tubular body 2 (Fig 2A) disposed at the distal-most end of the shaft (as seen in Fig 1A) and possessing an inner catheter lumen 10 (Fig 2A) which opens to outside the tubular body at both a distal portion (to the left in Fig 2A) and a proximal portion (to the right in Fig 2A) of the tubular body (as seen in Fig 2A), the tubular body possessing a proximal-most end (to the right in Fig 2A); the tubular outer catheter body including a flexible tip (labeled in annotated Fig C below as the distal half of section 34, wherein section 34 is formed of PEBAX (a known elastomer) having a shore hardness of 33D) at a distal-most end portion of the tubular outer catheter body (as seen in Fig C below), the tubular outer catheter body including a rigidity transition portion (labeled in annotated Fig C below which includes the proximal half of section 34 and the distal-most part of section 40 (not labeled in Fig 2B but labeled in Fig 5A and annotated Fig C)) in which rigidity of the tubular outer catheter body is reduced from a proximal-most end (to the right in Fig 5A) of the rigidity transition portion toward a distal-most end (to the left in Fig 5A) of the rigidity transition portion (Para 41,42 – portion 34 is formed of PEBAX (a known elastomer) having a shore hardness of 33D while portion 40 is formed of PEBAX (a known elastomer) having a shore hardness of 40D), the flexible tip including a proximal-most end that is fixed to the distal-most end of the rigidity transition portion (as seen in Fig C below and explained above, the “flexible tip” is the distal half of section 34 and the distal end of the “rigidity transition portion” is the proximal half of section 34), the tubular outer catheter body also including a rigidity uniform portion (labeled in annotated Fig C below which includes the remainder of section 40 (not labeled in Fig 2B but labeled in Fig 5A and annotated Fig C)) in which the rigidity of the tubular outer catheter body is uniform in an axial direction from a proximal-most end (to the right in Fig 5A) of the rigidity uniform portion to a distal-most end (to the left in Fig 5A) of the rigidity uniform portion (Para 42 – portion 40 is formed of PEBAX (a known elastomer) having a shore hardness of 40D), the distal-most end of the rigidity uniform portion and the proximal-most end of the rigidity transition portion being fixed to one another (as seen in annotated Fig C below), a distal-most end of the flexible tip (to the left in Fig C below) being the distal-most end of the tubular outer catheter body (as seen in Fig C below); and a guide wire G (Fig 2A) positioned in the inner catheter lumen of the tubular body (as seen in Fig 2A) and extending proximally beyond the proximal-most end of the tubular body (as seen in Fig 2A); when the outer catheter and the inner catheter are assembled together, a distal-most end of the tubular body is distal of the distal-most end of the tubular outer catheter body (as seen in Fig 2B,6), the proximal-most end of the tubular body is distal of the proximal-most end of the tubular outer catheter body (as seen in Fig 2B), the proximal-most end of the tubular body is positioned in an outer catheter lumen 32 (Fig 2B) of the tubular outer catheter body (as see in Fig 2B), and the proximal most-end of the tubular body is positioned proximally of the distal-most end of the rigidity uniform portion (as seen in Fig C below, the proximal-most end of the tubular body is left of the distal-most end of the rigidity uniform portion).
Kawai does not disclose that the inner catheter comprises an inner catheter hub being disposed at the proximal end portion of the inner catheter body, possessing an inner catheter hub lumen, and possessing a distal-most end; accordingly, Kawai also does not disclose (1) the outer catheter hub and the inner catheter hub including mating parts configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter, (2) that the shaft extends from the inner catheter hub, (3) the proximal-most end of the tubular body being spaced apart from the distal-most end of the inner catheter hub, and (4) that the guidewire extends toward the inner catheter hub.
Stivland teaches a substantially similar catheter assembly (as seen in Fig 7 where an inner catheter is loaded within an outer catheter (Col 4, Lines 5-6) line in Kawai) comprising an outer catheter 34 (Fig 7) and an inner catheter 50 (Fig 6,7) comprising a tubular body 54 (Fig 6), a shaft 56 (Fig 6) and an inner catheter hub 62+58 (Fig 6) disposed at a proximal end portion of the inner catheter (as seen in Fig 6), the inner catheter hub possessing an inner catheter hub lumen (inherent in “luer lock” of Col 4, Lines 39-41 and ability to provide aspiration of Col 4, Lines 14-17) and a distal-most end (to the right in Fig 6) wherein the shaft extends from the inner catheter hub (as seen in Fig 6) and the proximal-most end of the tubular body is spaced apart from the distal-most end of the inner catheter hub (as seen in Fig 6). Stivland teaches that providing an inner catheter hub allows for the inner catheter to be used for aspiration while the inner catheter remains in the outer catheter (Col 4, Lines 14-17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai to include an inner catheter hub, as taught by Stivland, for the purpose of applying aspiration through the inner catheter (Col 4, Lines 14-17). One of ordinary skill in the art would recognize that since Kawai’s guidewire extends linearly through the entire inner catheter, added a hub onto the proximal end of the inner catheter would result in the guidewire extending therethrough.
Kawai as modified by Stivland above does not disclose that the outer catheter hub and the inner catheter hub including mating parts configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter and, thus, does not disclose that the claimed arrangement of the ends of tubular body relative to the ends of the outer catheter body are met when the mating parts are mated/locked with one another.
Osborne, however, teaches a catheter assembly 10 (Fig 1) comprising an outer catheter 12 (Fig 1) with an outer catheter hub 40 (Fig 1) and an inner catheter 20 (Fig 1) with an inner catheter hub 22+28 (Fig 1) wherein the hubs include mating parts (Para 30,31 – threads are inherent in “luer lock”) configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter (Para 31) for the purpose of ensuring that the inner catheter is positioned to provide a smooth diametrical transition from the outer catheter to the guidewire to avoid free edges of the outer catheter (Para 33). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai/Stivland to include the hubs with mating parts, as taught by Osborne, for the purpose of ensuring that the inner catheter is positioned to provide a smooth diametrical transition from the outer catheter to the guidewire to avoid free edges of the outer catheter (Para 33). One of ordinary skill in the art would recognize that the claimed arrangement of the ends of the tubular body relative to the ends of the outer catheter body is met when the mating parts are mated/locked with one another since Kawai discloses the claimed arrangement is desired when the assembly is being placed within the body of the patient and Osborne teaches that this is also when the mating parts are mated/locked.

    PNG
    media_image1.png
    451
    661
    media_image1.png
    Greyscale


Re claim 7, Kawai discloses a catheter assembly (as seen in Fig 2B, fully assembled (minus the guidewire G) seen in Fig 6) comprising: an outer catheter 31 (Fig 1B) that includes a tubular outer catheter body 50+48+40+34 (Fig 5A) and an outer catheter hub 52 (Fig 1B), the tubular outer catheter body possessing a distal-most end (to the left in Fig 1B) and a proximal-most end (to the right in Fig 1B), the outer catheter hub possessing a proximal end (to the right in Fig 1B), and the outer catheter hub being disposed at a proximal end portion of the tubular outer catheter body (as seen in Fig 1B); an inner catheter 1 (Fig 1A) that includes an inner catheter body 2+4 (Fig 1A), the inner catheter body possessing a distal-most end (to the left in Fig 1A) and a proximal end portion (to the right in Fig 1A), the inner catheter body being positioned in the tubular outer catheter body (as seen in Fig 2B,6); the inner catheter body including a shaft 4 (Fig 1A) and a tubular body 2 (Fig 2A), the shaft being non-coaxial with the tubular outer catheter  body (as seen in Fig 2B), the tubular body being disposed at the distal-most end of the shaft (as seen in Fig 2B) and possessing an inner catheter lumen 10 (Fig 2B) extending through the tubular body so the inner catheter lumen opens to outside the tubular body at both a distal portion of the tubular body (to the left in Fig 2B) and a proximal portion of the tubular body (to the right in Fig 2B); the tubular outer catheter body including a rigidity transition portion (labeled in annotated Fig C above which includes the proximal half of section 34 and the distal-most part of section 40 (not labeled in Fig 2B but labeled in Fig 5A and annotated Fig C)) in which rigidity is reduced from a proximal-most end (to the right in Fig 5A) of the rigidity transition portion toward a distal-most end (to the left in Fig 5A) of the rigidity transition portion (Para 41,42 – portion 34 is formed of PEBAX (a known elastomer) having a shore hardness of 33D while portion 40 is formed of PEBAX (a known elastomer) having a shore hardness of 40D), the tubular outer catheter body also including a rigidity uniform portion (labeled in annotated Fig C above which includes the remainder of section 40 (not labeled in Fig 2B but labeled in Fig 5A and annotated Fig C)) in which the rigidity of the outer catheter body is uniform in an axial direction from a proximal-most end (to the right in Fig 5A) of the rigidity uniform portion to a distal-most end (to the left in Fig 5A) of the rigidity uniform portion (Para 42 – portion 40 is formed of PEBAX (a known elastomer) having a shore hardness of 40D), the distal-most end of the rigidity uniform portion and the proximal-most end of the rigidity transition portion being fixed to one another (as seen in annotated Fig C below), the tubular outer catheter body also including a flexible tip (labeled in annotated Fig C below as the distal half of section 34) having a proximal-most end (to the right in Fig 2Bl) fixed to the distal-most end of the rigidity transition portion (as explained above, the “distal tip” comprises the distal half of section 34 while the distal-most end of the rigidity transition portion includes the proximal half of section 34), the flexible tip being made of a material that extends from the proximal-most end of the flexible tip to a distal-most end (to the left in Fig 2B) of the flexible tip (Para 41 discloses that portion 34 (and thus the “distal tip” is formed of PEBAX (a known elastomer) having a shore hardness of 33D), the distal-most end of the flexible tip being the distal-most end of the tubular outer catheter body (as seen in Fig C below); and a guide wire G (Fig 2A), a part of the guide wire being located in the inner catheter lumen of the tubular body (as seen in Fig 2B) and another part of the guidewire (that which is proximal to the part that is within the tubular body, as seen in Fig 2B) being located in a space between an inner surface of the tubular outer catheter body and an outer surface of the shaft (as seen in Fig 2B); when the outer catheter and the inner catheter are assembled together, the inner catheter and the outer catheter being configured so that a first portion 20+12 (Fig 2B) of the tubular body is distal of the distal-most end of the tubular outer catheter body so that the first portion of the tubular body is exposed outside the tubular outer catheter body while a second portion (the rest of 14 proximal to portion 20+12, as seen in Fig 2B) of the tubular body that is proximal of the first portion of the tubular body is positioned inside the tubular outer catheter body (as seen in Fig 2B), a proximal-most end of the tubular body being surrounded by the tubular outer catheter body (as seen in Fig 2B), the shaft being surrounded by the tubular outer catheter body so that the space exists between the inner surface of the tubular outer catheter body and the outer surface of the shaft (as seen in Fig 2B; Para 45); when the inner catheter and the outer catheter are arranged together, the proximal-most end of the tubular body is positioned proximally of the distal-most end of the rigidity uniform portion (as seen in Fig C above); and at least a part of the first portion of the tubular body possessing a tapered outer periphery (as seen in Fig 2B, part 12 has a tapered outer periphery).
Kawai does not disclose that the inner catheter comprises an inner catheter hub being disposed at the proximal end portion of the inner catheter body, possessing an inner catheter hub lumen, and possessing a distal-most end; accordingly, Kawai also does not disclose (1) the outer catheter hub and the inner catheter hub including mating parts configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter, (2) the tubular body being connected to the inner catheter hub solely by way of the shaft, (3) the shaft extending from the inner catheter hub to a distal-most end of the shaft, and (4) that a part of the guidewire is located in the inner catheter hub lumen.
Stivland teaches a substantially similar catheter assembly (as seen in Fig 7 where an inner catheter is loaded within an outer catheter (Col 4, Lines 5-6) line in Kawai) comprising an outer catheter 34 (Fig 7) and an inner catheter 50 (Fig 6,7) comprising a tubular body 54 (Fig 6), a shaft 56 (Fig 6) and an inner catheter hub 62+58 (Fig 6) disposed at a proximal end portion of the inner catheter (as seen in Fig 6), the inner catheter hub possessing an inner catheter hub lumen (inherent in “luer lock” of Col 4, Lines 39-41 and ability to provide aspiration of Col 4, Lines 14-17) and a distal-most end (to the right in Fig 6) wherein the tubular body is connected to the inner catheter solely by way of the shaft (as seen in Fig 6) and the shaft extends from the inner catheter hub to a distal-most end of the shaft (as seen in Fig 6). Stivland teaches that providing an inner catheter hub allows for the inner catheter to be used for aspiration while the inner catheter remains in the outer catheter (Col 4, Lines 14-17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai to include an inner catheter hub, as taught by Stivland, for the purpose of applying aspiration through the inner catheter (Col 4, Lines 14-17). One of ordinary skill in the art would recognize that since Kawai’s guidewire extends linearly through the entire inner catheter, adding a hub onto the proximal end of the inner catheter would result in a part of the guidewire extending therethrough.
Kawai as modified by Stivland above does not disclose that the outer catheter hub and the inner catheter hub including mating parts configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter and, thus, does not disclose that the claimed arrangement of the tubular body relative to the outer catheter body are met when the mating parts are mated/locked with one another.
Osborne, however, teaches a catheter assembly 10 (Fig 1) comprising an outer catheter 12 (Fig 1) with an outer catheter hub 40 (Fig 1) and an inner catheter 20 (Fig 1) with an inner catheter hub 22+28 (Fig 1) wherein the hubs include mating parts (Para 30,31 – threads are inherent in “luer lock”) configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter (Para 31) for the purpose of ensuring that the inner catheter is positioned to provide a smooth diametrical transition from the outer catheter to the guidewire to avoid free edges of the outer catheter (Para 33). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai/Stivland to include the hubs with mating parts, as taught by Osborne, for the purpose of ensuring that the inner catheter is positioned to provide a smooth diametrical transition from the outer catheter to the guidewire to avoid free edges of the outer catheter (Para 33). One of ordinary skill in the art would recognize that the claimed arrangement of the ends of the tubular body relative to the ends of the outer catheter body is met when the mating parts are mated/locked with one another since Kawai discloses the claimed arrangement is desired when the assembly is being placed within the body of the patient and Osborne teaches that this is also when the mating parts are mated/locked.
Re claims 17 and 20, Kawai discloses that the rigidity transition portion includes a first area (the proximal half of section 34, as seen in Fig C above) and a second area (the distal portion of section 40, as seen in Fig C above) that are both positioned proximal of the flexible tip (as seen in Fig C above), the second area being positioned proximal of the first area (as seen in Fig C above), an entirety of the first area being more flexible than an entirety of the second area (Para 41,42 – section 34 is formed of PEBAX (a known elastomer) having a shore hardness of 33D while section 40 is formed of PEBAX (a known elastomer) having a shore hardness of 40D).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (PG PUB 2009/0264865)/Stivland (US Pat 8,465,456)/Osborne et al. (PG PUB 2005/0004523) in view of Brasington et al. (PG PUB 2004/0181273).
Re claims 2 and 8, Kawai/Stivland/Osborne discloses all the claimed features except that when the outer catheter hub and the inner catheter hub are locked relative to one another (as taught by Osborne), in a cross section of a distal end portion of the outer catheter that is orthogonal to the axial direction of the tubular outer catheter body, a thickness of the tubular body in a radial direction is greater than a thickness of the tubular outer catheter body in the radial direction. Brasington, however, teaches a catheter assembly 2 (Fig 1; all reference numbers in the rejection refer to Fig 1 unless otherwise noted) comprising an inner catheter 4 with an inner catheter hub 12 and an outer catheter 30 with an outer catheter hub 33, wherein, when the outer catheter hub is connected to the inner catheter hub (as seen in Fig 1), in a cross section of a distal end of the outer catheter that is orthogonal to an axial direction of the outer catheter, a thickness of the inner catheter in a radial direction is greater than the thickness of the outer catheter body in the radial direction (as seen in the chart of Fig 16, the thickness of the inner catheter along its length is 0.022 inches or 0.024 inches (by subtraction of the inner diameter G from the outer diameter F and divided by 2) and the thickness of the outer catheter along its length is 0.0155 inches (by subtraction of the inner diameter B from the outer diameter C and divided by 2)) for the purpose of ensuring that both catheters have sufficient rigidity to operate in the vessel in which its inserted (Para 65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai/Stivland/Osborne to include the tubular body such that it has a cross-sectional thickness greater than that of the outer catheter body, as taught by Brasington, for the purpose of ensuring that both catheters have sufficient rigidity to operate in the vessel in which its inserted (Para 65).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (PG PUB 2009/0264865)/Stivland (US Pat 8,465,456)/Osborne et al. (PG PUB 2005/0004523) in view of Ressemann et al. (PG PUB 2002/0165574).
Re claims 3 and 9, Kawai (as modified by Stivland and Osborne in the rejection of claim 1 above) discloses that when the outer catheter hub and the inner catheter hub are locked relative to one another (as taught by Osborne), the tubular body extends past the distal-most end of the tubular outer catheter body (as seen in Fig C above); however, Kawai/Stivland/Osborne do not disclose that a length between a distal-most end of the tubular body and the distal-most end of the tubular outer catheter body in the axial direction is smaller than a length between the distal-most end of the outer catheter body and the proximal-most end of the tubular body in the axial direction. Ressemann, however, teaches a substantially similar catheter assembly (seen in Fig 11G) comprising an outer catheter body 100 (Fig 11G) having a distal-most end (distal to balloon 136 in Fig 11G) and an inner catheter 900 (Fig 11G) comprising a tubular body (the structure containing lumen 930 in Fig 11E and labeled in annotated Fig A below; it is noted that tapered tip 920 of Ressemann is comparable to the taper 12 of Kawai) and a shaft (the structure extending proximally from the structure containing lumen 930 in Fig 11E and labeled in annotated Fig A below), wherein the tubular body has a proximal-most end (the end coinciding with lumen end 930a, Fig 11E) and a distal-most end (the end coinciding with lumen end 930b, Fig 11E); Ressemann teaches that the tubular body includes a tapered tip 920 (Fig 11E) comparable to the tapered tip 12 on the tubular body of Kawai, wherein the distal-most end of the outer catheter body is aligned with the proximal-most end of the tapered portion 920 (Fig 11E) of the tubular body (as seen in Fig 11G).  Ressemann teaches that aligning the distal-most end of the outer catheter body with the proximal-most end of the taper forms a more gradual diameter and stiffness transition to the outer catheter body (Para 113). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai/Stivland/Osborne to include the catheter assembly such that, when the hubs are locked together, the distal-most end of the outer catheter body is aligned with the proximal-most end of the taper of the tubular body, as taught by Ressemann, for the purpose of forming a more gradual diameter and stiffness transition to the outer catheter body (Para 113). As seen in annotated Fig B below, in a configuration where the distal-most end of the of the outer catheter body is aligned with the proximal-most end of the taper of the tubular body, as taught by Ressemann, a length (“length A” in annotated Fig B below) between the distal-most end of the tubular body and the distal-most end of the outer catheter body in an axial direction is smaller than a length (“length B” in annotated Fig B below) between the distal-most end of the outer catheter body and the proximal-most end of the tubular body in an axial direction (as seen in annotated Fig B below).


    PNG
    media_image2.png
    430
    974
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    531
    802
    media_image3.png
    Greyscale


Claim 18, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (PG PUB 2009/0264865)/Stivland (US Pat 8,465,456)/Osborne et al. (PG PUB 2005/0004523) in view of Chow et al. (US Pat 5,976,120).
Re claims 18 and 21, Kawai discloses that the rigidity transition portion includes a first area (labeled “1” in annotated Fig D below, which comprises only the material of section 34), a second area (labeled “2” in annotated Fig D below, which comprises both the material of section 34 and the material of section 40) and a third area (labeled “3” in annotated Fig D below, which comprises only the material of section 40) that each possess a distal-most end (to the left in Fig C above and Fig D below) and a proximal-most end (to the right in Fig C above and Fig D below), the first area, the second area and the third area being proximal of the flexible tip (as seen in Fig C above and Fig D below, since the entirety of the rigidity transition portion is proximal to the flexible tip), the distal-most end of the second area being fixed to the proximal-most end of the first area (as seen in Fig D below), the third area being positioned proximal of the second area (as seen in Fig D below), an entirety of the fist area being more flexible than an entirety of the third area (Para 41,42 – section 34 is composed of PEBAX (a known elastomer) having shore 33D and section 40 is composed of PEBAX (a known elastomer) having shore 40D). Since Kawai discloses that the second area comprises both the material of the first area and the material of the second area in a configuration where they abut each other, Kawai/Stivland/Osborne does not disclose that the entirety of the first area is more flexible than an entirety of the second area or that the entirety of the second area is more flexible than an entirety of the third area. Chow, however, teaches a catheter wall 10 (Fig 11) comprising a rigidity transition portion (seen in Fig 11) comprising a first area (labeled “1” in annotated Fig E below, which comprises only flexible material 8 (LDPE)), a second area (labeled “2” in annotated Fig E below, which comprises the flexible material 8 (LDPE) and the more stiff material 9 (HDPE)), and a third area (labeled “3” in annotated Fig E below, which comprises only the stiff material 9 (HDPE)) (as seen in Fig 11; Col 5, Lines 16-38), wherein the two materials do not abut each other (like in Kawai) but instead overlap at the proximal end of the more flexible, distal material 8 and the distal end of the less flexible, proximal material 9 (as seen in Fig 11 and Fig E below). Chow teaches that providing a rigidity transition portion with no discrete changes in flexibility provides the advantage of a catheter that can track along a guidewire into highly tortuous pathways without kinking and pushability problems of catheters using two or more segments of different flexibility (Col 2, Lines 61-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai/Stivland/Osborne to include the second area such that the distal, flexible material 34 and the proximal, more stiff material 40 overlap one another as to result in no discrete changes in flexibility, as taught by Chow, for the purpose of improving the outer catheter’s ability to track along a guidewire into highly tortuous pathways without the kinking and pushability problems of catheters using two or more segments of different flexibility (Col 2, Lines 61-67). By modify Kawai in the manner set forth above, the entirety of the first area would be more flexible than the entirety of the second area and the entirety of the second area would be more flexible than the entirety of the third area.

    PNG
    media_image4.png
    414
    438
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    354
    699
    media_image5.png
    Greyscale

Re claims 19 and 22, Kawai discloses that the rigidity transition portion includes a first area (labeled “1” in annotated Fig D above, comprising only the material of section 34), a second area (labeled “2” in annotated Fig D above, comprising both the material of section 34 and the material of section 40), and a third area (labeled “3” in annotated Fig D above, comprising only the material of section 40), wherein each of the three areas are positioned proximal of the flexible tip (as seen in Fig C and Fig D above), the second and third areas being proximal of the first area (as seen in Fig D above), an entirety of the first area being more flexible that an entirety of the third area (Para 41,42 – section 34 is composed of PEBAX (a known elastomer) having shore 33D and section 40 is composed of PEBAX (a known elastomer) having shore 40D). Since Kawai discloses that the second area comprises both the material of the first area and the material of the second area in a configuration where they abut each other, Kawai/Stivland/Osborne does not disclose that the entirety of the first area is more flexible than an entirety of the second area or that the entirety of the second area is more flexible than an entirety of the third area. Chow, however, teaches a catheter wall 10 (Fig 11) comprising a rigidity transition portion (seen in Fig 11) comprising a first area (labeled “1” in annotated Fig E above, which comprises only flexible material 8 (LDPE)), a second area (labeled “2” in annotated Fig E above, which comprises the flexible material 8 (LDPE) and the more stiff material 9 (HDPE)), and a third area (labeled “3” in annotated Fig E above, which comprises only the stiff material 9 (HDPE)) (as seen in Fig 11; Col 5, Lines 16-38), wherein the two materials do not abut each other (like in Kawai) but instead overlap at the proximal end of the more flexible, distal material 8 and the distal end of the less flexible, proximal material 9 (as seen in Fig 11 and Fig E above). Chow teaches that providing a rigidity transition portion with no discrete changes in flexibility provides the advantage of a catheter that can track along a guidewire into highly tortuous pathways without kinking and pushability problems of catheters using two or more segments of different flexibility (Col 2, Lines 61-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai/Stivland/Osborne to include the second area such that the distal, flexible material 34 and the proximal, more stiff material 40 overlap one another as to result in no discrete changes in flexibility, as taught by Chow, for the purpose of improving the outer catheter’s ability to track along a guidewire into highly tortuous pathways without the kinking and pushability problems of catheters using two or more segments of different flexibility (Col 2, Lines 61-67). By modify Kawai in the manner set forth above, the entirety of the first area would be more flexible than the entirety of the second area and the entirety of the second area would be more flexible than the entirety of the third area.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered. 
Applicant’s arguments directed to the previously-cited Wang reference are moot in view of the present rejections that no longer use this reference.
Applicant asserts that the amendments to claims 1 and 7 overcome the disclosure of Kawai, but Applicant has not provided any arguments as to how the language of the amended claims patentably distinguishes them from the previously-cited reference. Rather, the Examiner notes that the amended subject matter of claims 1 and 7 is read upon by Kawai in the manner set forth in the above rejections.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783